     Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 1 of 14 PageID #:1661




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF ILLINOIS

 Crosetti Brand (M-02369),

                Plaintiff,

                       v.                          Case No. 17-cv-02552

 William Murawski, et al.,                         Judge Martha M. Pacold

                Defendants.


                      MEMORANDUM OPINION AND ORDER

       In this pro se civil rights lawsuit brought under 42 U.S.C § 1983, Plaintiff
Crosetti Brand, an inmate at Shawnee Correctional Center, challenges the
constitutionality of his November 24, 2015 arrest and pretrial detention in
connection with charges of home invasion, aggravated domestic battery, and
possession of a stolen motor vehicle. Before the court is Defendants’ motion for
summary judgment. [185]. For the below reasons, that motion is granted.

                                     Background

I.       Northern District of Illinois Local Rule 56.1

      Local Rule 56.1 governs the procedures for filing and responding to motions
for summary judgment in this court. Subsection (a) of that rule requires the
moving party to provide “a statement of material facts as to which the moving party
contends there is no genuine issue” for trial. N.D. Ill. L. R. 56.1(a).

       To defeat summary judgment, the opposing party “must file a response to
each numbered paragraph in the moving party’s statement” of fact. Schrott v.
Bristol-Myers Squibb Co., 403 F.3d 940, 944 (7th Cir. 2005) (internal quotation
marks omitted); N.D. Ill. L. R. 56.1(b). In the case of any disagreement, the
opposing party must reference “affidavits, parts of the record, and other supporting
materials.” Id. “[M]ere disagreement with the movant’s asserted facts is
inadequate if made without reference to specific supporting material.” Smith v.
Lamz, 321 F.3d 680, 683 (7th Cir. 2003). The party opposing summary judgment
must submit “a statement, consisting of short numbered paragraphs, of any
additional facts that require the denial of summary judgment.” N.D. Ill. L. R.
56.1(b)(3)(C). Pursuant to Local Rule 56.1(b)(3)(C), “[a]bsent prior leave of Court,”
such a statement shall not exceed “more than 40 separately-numbered statements
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 2 of 14 PageID #:1662




of additional facts.” Id. “All material facts set forth in the statement required of
the moving party will be deemed to be admitted unless controverted by the
statement of the opposing party.” Id. A plaintiff’s pro se status does not excuse
plaintiff from complying with Local Rule 56.1. See Cady v. Sheahan, 467 F.3d
1057, 1061 (7th Cir. 2006).

      In this case, Defendants filed a Local Rule 56.1 statement of material facts
with their motion for summary judgment. [187]. Consistent with the local rules,
Defendants also provided Brand with a Local Rule 56.2 Notice, which explains what
Local Rule 56.1 requires of a litigant opposing summary judgment. [188].

       Brand, for his part, filed a memorandum of law opposing summary judgment,
which includes a recitation of facts. See [203]. Brand also submitted a “Statement
of Disputed Material Facts,” [202], which consists of fifty-eight numbered
paragraphs that list and summarize the contents of various documents and
responses to written depositions produced in discovery. Each numbered paragraph
is supported by a reference to exhibits provided by Brand. See [202]; see also [204]
(Brand’s exhibits).

       Even generously construed, Brand’s submission is not a proper response to
Defendants’ statement of material facts. Rather, Brand’s statement amounts to a
statement of additional facts, many of which are immaterial to the issues raised in
Defendants’ motion for summary judgment. Although courts construe pro se
pleadings “liberally,” Thomas v. Williams, 822 F.3d 378, 385 (7th Cir. 2016), a
plaintiff’s pro se status does not excuse plaintiff from complying with federal and
local procedural rules. See McNeil v. United States, 508 U.S. 106, 113 (1993) (“[W]e
have never suggested that procedural rules in ordinary civil litigation should be
interpreted so as to excuse mistakes by those who proceed without counsel.”);
Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009) (“[E]ven pro se litigants must
follow procedural rules.”).

       Because Brand has failed to respond to Defendants’ Rule 56.1 Statement of
Undisputed Material Facts, the court accepts Defendants’ “uncontroverted version
of the facts to the extent that it is supported by evidence in the record.” Keeton v.
Morningstar, Inc., 667 F.3d 877, 880 (7th Cir. 2012). Within the boundaries of
Brand’s admissions, however, the court will—consistent with Brand’s pro se
status—construe his submission in the light most favorable to him, giving Brand
the benefit of the doubt whenever he has pointed to favorable evidence in the record
or could properly testify himself about the matters asserted. Sistrunk v. Khan, 931
F. Supp. 2d 849, 854 (N.D. Ill. 2013) (“Because the plaintiff is proceeding pro se, the
court will grant him considerable leeway and consider the factual assertions he
makes in his summary judgment materials. . . . However, the plaintiff's factual

                                           2
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 3 of 14 PageID #:1663




statements will be entertained only to the extent that they are supported by the
record and/or he could properly testify about the matters asserted.”); Fed. R. Evid.
602 (a lay witness “may testify to a matter only if evidence is introduced sufficient
to support a finding that the witness has personal knowledge of the matter”).

       Even if accepted, Brand’s improper submissions would have little impact on
this court’s analysis, as the parties’ recitation of facts relevant to this action are
generally consistent. The court accordingly recites the properly supported facts in
Defendants’ Local Rule 56.1(a)(3) statement and decides whether, on those facts,
Defendants are entitled to summary judgment.

II.   Relevant Factual Background

      A.     Police Investigation

       On November 3, 2015, Anita Shannon called police to report domestic
violence at her residence. [187] ¶ 6. Chicago Police Officer Donald Smith
responded to the call and spoke with Shannon at her apartment. [187] ¶ 7.
Shannon told him that earlier that evening her ex-boyfriend, Plaintiff Crosetti
Brand, came to her building, pushed his way into her apartment, and pulled out
what appeared to be a handgun. [187] ¶ 8. Shannon said Brand then hit her in
the head, took her car keys, ran out of the apartment, and drove away in her
vehicle. [187] ¶ 9. Officer Smith returned to the police station and prepared an
“Original Case Incident Report,” which memorialized what Shannon had told him.
[187] ¶ 10; see also [204] at 6–8 (providing a copy of the police report).

      Around November 7, 2015, Defendant Murawski, who was working as a
Chicago Police Department detective, was assigned to investigate the November 3,
2015 events. [187] ¶ 11. Upon being assigned to the case, Defendant Murawski
reviewed the incident report prepared by Officer Smith. [187] ¶ 12.

      On November 10, Murawski and Defendant Detective Torres met with
Shannon and her fifteen-year-old son, Maurice Bates, at their residence. [187]
¶ 13. Murawski first interviewed Bates, who reported that Brand was Shannon’s
ex-boyfriend and that the two had broken up about one week before the November 3
incident. [187] ¶ 14. Bates described the incident as follows: On November 3,
Bates was in his bedroom when he heard Brand push into the apartment while
Shannon attempted to prevent Brand from entering. [187] ¶ 15. Bates left his
bedroom and saw his mother and Brand arguing. [187] ¶ 15. Bates attempted to
separate Brand from his mother, but Brand took a handgun from his vest and
pointed it at Bates, asking, “Is this what you want?” [187] ¶ 16. Brand then
turned the gun on Shannon, pointing it at her neck, and threw her to the floor.

                                           3
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 4 of 14 PageID #:1664




[187] ¶ 17. Brand took Shannon’s car keys without her permission, fled the
apartment, and drove away in her vehicle. [187] ¶ 18.

       After the pair finished interviewing Bates, Detectives Murawski and Torres
took Shannon to the Area Central Detective Division, where Murawski interviewed
Shannon. [187] ¶ 19. Shannon related the following events to Murawski:
Shannon told Murawski that she had previously dated Brand but had ended the
relationship on October 30. [187] ¶ 20. On November 3, Brand showed up at the
daycare where Shannon worked and asked to speak with her. [187] ¶ 21.
Shannon told Brand to leave her alone, but he remained outside the daycare for
some time before eventually leaving. [187] ¶ 22. Later that night, Brand knocked
on Shannon’s apartment door. [187] ¶ 23. Shannon again told him she did not
want to speak with him and that she would call the police if he did not leave. [187]
¶ 23. Instead of leaving, Brand pushed into the apartment, grabbed Shannon’s
shirt, and dragged her towards the apartment bathroom. [187] ¶ 24. Shannon
said her son tried to intervene, but Brand pulled a gun from his vest, pointed it at
Bates and told Bates to get back. [187] ¶ 25. Brand then grabbed Shannon’s neck
and squeezed hard, making it difficult for Shannon to breathe. [187] ¶ 26. Brand
shoved Shannon’s face into a dresser until she fell to the floor. [187] ¶ 27. Brand
went into Shannon’s bedroom, removed her car keys, left the apartment, and drove
away in Shannon’s vehicle. [187] ¶ 28.

       Shannon also told Murawski that Brand had continued to call her after the
November 3, 2015 incident and that, on November 4, 2015, she had obtained an
order of protection against Brand. [187] ¶ 29. Shannon stated she received a text
message from Brand on November 8, which indicated where her van was located
and the following day, she used a spare set of keys to retrieve her van from that
location. [187] ¶ 30. Shannon said she accidentally deleted that text message
from her phone. [187] ¶ 31. Shannon, however, had received other threatening
text messages that she had not deleted, which she showed Murawski, explaining to
him that the messages were from Brand. [187] ¶ 32.

       Shannon told Murawski she wanted to pursue charges against Brand and,
also on November 10, she signed complaints against him for home invasion,
burglary, and aggravated assault. [187] ¶ 33; see also [187-17] at 2–4. Murawski
considered Shannon and Bates credible and reliable witnesses and, based on that
assessment and the version of events they related, Murawski concluded there was
probable cause to believe Brand committed the crimes sworn to by Shannon. [187]
¶ 35. On November 10, Murawski issued an investigative alert for Brand’s arrest
for aggravated domestic battery, home invasion, and burglary. [187] ¶ 35; see also
[204] at 75–77. Murawski determined that probable cause existed independently,
without involvement from Detectives Salazar and Torres. [187] ¶ 36.

                                         4
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 5 of 14 PageID #:1665




       On November 24, Brand was arrested based on the investigative alert.
See [10] at 8. After Murawski received notification of the arrest, he and Salazar
brought Shannon and Bates to the Area Central Detective Division. [187] ¶ 43.
Murawski also contacted the Felony Review Unit of the Cook County State’s
Attorney’s Office. [187] ¶ 44. Murawski and Salazar met with Brand in a holding
room at Area Central Detective Division. [187] ¶ 45. After being advised of his
Miranda rights, Brand invoked his right to have an attorney present and the
interview ended. [187] ¶ 45.

       Murawski and Assistant State’s Attorney (ASA) Andy Nastoff then
interviewed Shannon and Bates, who related substantially the same version of
events they had previously told to Murawski on November 10. [187] ¶¶ 46, 48.
Both Shannon and Bates agreed to have their interviews videotaped. [187] ¶ 49.
During the interview, Shannon viewed the contents of a property bag with items
that were in Brand’s possession when he was arrested. [187] ¶ 47. Shannon
identified the car keys she stated Brand took on November 3. [187] ¶ 47.

       As to Torres and Salazar’s involvement in the events above, on November 10,
Torres accompanied Murawski to Shannon’s home, observed Murawski’s interviews
with Shannon and Bates, and viewed Shannon’s vehicle outside her residence.
[187] ¶ 42. After Brand’s arrest, Salazar accompanied Murawski to pick up
Shannon and Bates at their residence and brought them to the Area Central
Detective Division. [187] ¶¶ 37–38. Salazar then brought Brand from lock up to a
holding room and observed Murawski interview Brand. [187] ¶ 39. Salazar
observed ASA Nastoff interview Shannon and Bates on November 24. [187] ¶ 40.
Salazar also retrieved Brand’s property bag after his arrest on November 24 and
was present when Shannon identified her car keys. [187] ¶ 41.

      B.    Brand’s Criminal Trial

       Brand was charged by information with aggravated domestic battery based
on strangling the victim, possession of a stolen motor vehicle, and two counts of
home invasion. [187] ¶ 50. His bench trial took place on January 31, 2017. [187]
¶ 51. At the trial, Shannon and Bates testified to substantially the same events
they related to Murawski on November 10 and 24, 2015. [187] ¶¶ 52, 53; see also
[187-13] at 29–120. In closing arguments, defense counsel’s primary argument was
that Shannon and Bates’s stories had not been consistent over time or with each
other’s accounts. [187] ¶ 54–55. Defense counsel argued Shannon’s testimony
“was not credible” and that there was “no corroboration of [her] story.” [187] ¶ 56.
The prosecutor, on the other hand, argued that any inconsistencies in Shannon and


                                         5
    Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 6 of 14 PageID #:1666




Bates’s stories were minor and even indicated they were telling the truth. See
[187-13] at 147–49, 153.

       At the conclusion of the trial, the judge noted that the ultimate question in
the case was “one of credibility.” [187] ¶ 57. The judge concluded Shannon and
Bates’s testimony was credible and found Brand guilty of possession of a stolen
motor vehicle, home invasion, and aggravated domestic battery. [187] ¶¶ 59, 60.
Specifically, the judge concluded that “the case does not involve any issue of
identification. The people all knew each other. . . . The question is one of
credibility. The defense says all the different errors [in testimony] suggested
reasonable doubt. I don’t believe it did, in my mind, at least. The errors of
testimony [are] normal with two people testifying to the same event. The
inconsistent statements were minor, in my opinion. They established what I said
they established,” i.e., a finding of guilty on charges of home invasion, aggravated
domestic battery, and possession of a stolen motor vehicle. [187-13] at 161.

      Brand later filed a post-trial motion seeking a new trial, in support of which
defense counsel again argued to the judge that Shannon and Bates’s testimony was
unreliable and that, as a result, the State had failed to establish Brand’s guilt
beyond a reasonable doubt. [187] ¶¶ 61, 62; [187-14] at 4–5. The judge denied the
motion, again noting that he found Shannon to be a “credible witness.” [187] ¶ 63;
[187-14] at 20–21.

     Brand’s convictions were affirmed on appeal on March 13, 2020. People v.
Brand, 2020 IL App (1st) 171728 (Mar. 13, 2020).

        C.    Brand’s Version of November 3, 2015 Events

      With one exception, 1 Brand does not dispute the above facts. While he does
not contest that Shannon and Bates made the statements described above to police
and during his criminal trial, Brand says their stories were not credible and should
not have been believed. [203] at 2. In a January 7, 2020 affidavit submitted in
support of his response to the present motion for summary judgment, Brand states
that he unequivocally denies all allegations of the alleged incident that had

1 Brand states that Shannon called 911 on November 3, 2015, and reported that
“somebody” had broken into her home, pulled a gun on her, and took her car, but that she
was unable to identify that person. [202] at 2. This is not supported by the evidence in
the record. Although Shannon did not identify the perpetrator by name during the 911
phone call, see [201], she was not unable to identify the individual and informed Officer
Smith later that evening that it was Brand who had committed the acts. [204] at 6–8.
Because this statement is not supported by the record, Brand cannot rely on it to create any
issues of material fact and the court does not consider it here.
                                             6
    Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 7 of 14 PageID #:1667




occurred on the night of November 3, 2015 at Anita Shannon’s apartment. [204] at
151. Brand testified at his August 9, 2018 deposition in this case that he last saw
Shannon in 2014, never sent her threatening messages, has never been to her
workplace or home, and had never seen Bates prior to the criminal trial. [187] ¶¶
66–69. Brand also stated during his deposition that he did not have Shannon’s car
keys with him when he was arrested on November 24, 2015, and that they
“happened to appear at the [police station].” [187] ¶ 70. Brand states he “was
never present nor does he have any knowledge of the incident that had occurred” on
the night in question at Anita Shannon’s apartment on November 3, 2015. [204] at
151. Further, Brand asserts that he never committed any crime on November 3,
2015. [204] at 151.

        D.    Brand’s Civil Lawsuit

       On April 3, 2017, Brand initiated this pro se civil rights lawsuit. See [1].
After submitting an amended complaint, he was permitted to proceed on his claims
that Defendants Murawski, Torres, and Salazar issued an investigative alert
without probable cause, resulting in his unlawful arrest 2 and detention. 3 [12].
Specifically, Brand alleged in the amended complaint that Defendants did not have
enough information to support probable cause because the complaining witnesses
were unreliable and “there was no evidence to corroborate the victim’s testimony.”
[10] at 9. On September 19, 2019, Defendants filed the present motion for
summary judgment. [185].

2 Brand’s Amended Complaint arguably also states an unlawful search-and-seizure claim
by alleging that “Chicago police officers had absolutely no probable cause to stop and frisk
me.” [10] at 8. This claim falters at the outset because “[p]robable cause is not required
for a stop and frisk, merely a reasonable suspicion.” United States v. Broadway, 968 F.2d
1219 (7th Cir. 1992). Brand also appears to have forfeited this claim; he does not provide
any facts or arguments in support of it in his Amended Complaint, his statement of facts, or
his summary judgment brief. But even if these obstacles could be overcome, that would
not alter the analysis. The record suggests that the facts supporting probable cause for
Brand’s arrest and detention were identical to the facts supporting probable cause for
Brand’s search (which took place at the same time Brand was arrested, see [187-16] at 10–
12). Accordingly, while the court focuses its analysis on Brand’s arrest and detention
claims, the discussion is equally applicable to Brand’s claim that he was searched without
probable cause.

3 Brand does not elaborate in his amended complaint or summary judgment submissions on
the particular period of his detention that he challenges as unlawful. Construing Brand’s
submissions favorably, the court will treat this allegation as relating to the time from after
Brand’s arrest to the time he was charged. None of the Defendants contributed to Brand’s
detention after he was charged; at that point, the decision whether to charge Brand
belonged to the State’s Attorney, not to Defendants.
                                              7
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 8 of 14 PageID #:1668




                                    Discussion

       Summary judgment is appropriate “if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp v. Catrett, 477 U.S. 317, 322
(1986). The moving party bears the initial burden of demonstrating the lack of any
genuine issue of material fact. Celotex, 477 U.S. at 323. Once a properly
supported motion for summary judgment is filed, the adverse party “must set forth
specific facts showing there is a genuine issue for trial.” Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 250 (1986).

       A genuine issue of material fact exists when “the evidence is such that a
reasonable jury could return a verdict for the nonmoving party.” Estate of Simpson
v. Gorbett, 863 F.3d 740, 745 (7th Cir. 2017) (quoting Anderson, 477 U.S. at 248).
When deciding a motion for summary judgment, the court views the facts in the
light most favorable to, and draws all reasonable inferences in favor of, the
nonmoving party. Apex Digital, Inc. v. Sears, Roebuck & Co., 735 F.3d 962, 965
(7th Cir. 2013).

       Defendants move for summary judgment on several grounds: (1) Brand’s
claims that his arrest and pretrial detention were unsupported by probable cause
are inconsistent with his convictions and thus are barred by the doctrine set forth in
Heck v. Humphrey, 512 U.S. 477 (1994); (2) there was probable cause to arrest and
detain Brand; (3) even if Brand had established a constitutional violation,
Defendants are entitled to qualified immunity; (4) summary judgment in favor of
Defendants Torres and Salazar is warranted because neither was personally
involved in the determination that probable cause existed to arrest and detain
Brand; and (5) Brand’s claims are barred by the doctrine of collateral estoppel. For
the following reasons, Defendants’ motion for summary judgment is granted, and
this case is dismissed in its entirety.

      A.     Brand’s Claims Are Heck-Barred

      In Heck v. Humphrey, the Supreme Court held that a Section 1983 action for
damages is unavailable if success would necessarily imply that the plaintiff’s
criminal conviction or sentence is invalid, unless the underlying conviction or
sentence has been reversed on direct appeal, expunged by executive order, or
declared invalid on habeas review. 512 U.S. 477, 486–87 (1994); McDonough v.
Smith, 139 S. Ct. 2149, 2157 (2019) (“[T]o recover damages for allegedly
unconstitutional conviction or imprisonment, or for other harm caused by actions
whose unlawfulness would render a conviction or sentence invalid,” a Section 1983

                                          8
  Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 9 of 14 PageID #:1669




plaintiff must first “prove that his conviction had been invalidated in some way.”)
(citing Heck, 512 U.S. at 486); Savory v. Cannon, 947 F.3d 409, 415–19 (7th Cir.
2020) (en banc).

       Defendants argue that Heck bars Brand’s Section 1983 false arrest and
detention claims because the factual predicate for those claims is directly at odds
with the findings central to Brand’s criminal convictions. Defendants contend
Brand’s position—that Shannon’s and Bates’s statements to Defendants were not
credible enough to support probable cause for his arrest and subsequent detention—
directly conflicts with the trial court’s finding that Shannon’s and Bates’s
statements were credible enough to establish Brand’s guilt beyond a reasonable
doubt. The court agrees with Defendants.

       As Brand rightly points out, Heck does not automatically preclude a claim of
false arrest or wrongful pretrial detention. “The fact that there is ultimately
sufficient evidence to convict a criminal defendant does not always mean that there
was probable cause to arrest him in the first place.” Lang v. City of Round Lake
Park, 87 F. Supp. 2d 836, 843 (N.D. Ill. Jan. 4, 2000). However, “if a plaintiff’s
allegations necessarily imply the invalidity of a conviction . . . the Heck bar springs
back into existence.” Mordi v. Zeigler, 870 F.3d 703, 708 (7th Cir. 2017). “[W]here
the grounds for the conviction flow from the same facts underlying the allegations of
false arrest, the claim is barred by Heck.” Szach v. Vill. of Lindenhurst, No. 14-cv-
07441, 2015 WL 3964237, at *6 (N.D. Ill. June 25, 2015) (citing cases). Thus, a
Section 1983 plaintiff can “plead himself into a Heck bar” by insisting on facts
inconsistent with the validity of his conviction. Easterling v. Moeller, 334 Fed.
App’x 22, 24 (7th Cir. 2009); accord Okoro v. Callaghan, 324 F.3d 488, 490 (7th Cir.
2003).

       Brand attempts to eliminate this possibility by disclaiming any challenge to
his conviction and by arguing that, were he to prevail on his claims, “his conviction
will be unchanged and unaffected.” [203] at 4, 17. However, the Seventh Circuit
has held that “[i]t is irrelevant that [a plaintiff] disclaims any intention of
challenging his conviction; if he makes allegations that are inconsistent with the
conviction’s having been valid Heck kicks in and bars his civil suit.” Okoro, 324
F.3d at 490. To determine whether Brand’s claim is barred by Heck, then, the
court must analyze the relationship between his civil claim and the criminal
charges on which he was convicted. See McCann v. Neilsen, 466 F.3d 619, 621–22
(7th Cir. 2006). The court’s analysis is not limited to “the formalistic language in
the original [criminal] complaint” but is more expansive, including the factual basis
for the conviction. Viramontes v. City of Chicago, 840 F.3d 423, 428 (7th Cir. 2016).



                                          9
 Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 10 of 14 PageID #:1670




       Here, Brand’s claims that he was arrested and detained without probable
cause rely on factual allegations that contradict the findings supporting his
conviction. Murawski determined probable cause existed to issue an investigative
alert for Brand’s arrest based on the information Shannon and Bates provided on
November 10, 2015, and based on the criminal complaints signed by Shannon.
[187] ¶ 35. Similarly, at Brand’s criminal trial, the prosecution’s case relied almost
entirely on testimony from Shannon and Bates, both of whom testified to essentially
the same version of events that they related to Murawski on November 10, 2015.
[187-13] at 29–120. Brand’s trial counsel argued that this testimony was not
credible and, therefore, that reasonable doubt existed as to Brand’s guilt. [187-13]
at 137–38. The trial court, however, rejected this argument. [187-13] at 160–61.
Explicitly noting that the outcome of the case depended on a determination that
Shannon’s and Bates’s testimony was credible, the court concluded that any
inconsistencies in the testimony did not undermine Shannon’s or Bates’s credibility.
[187-13] at 160–61. Based on that testimony, the court found Brand guilty of
possession of a stolen motor vehicle, home invasion, and aggravated domestic
battery. [187-13] at 161.

        Both Murawski’s probable cause determination and Brand’s conviction
depended on the credibility of Shannon’s and Bates’s statements. Moreover, Brand
cannot identify (and the court cannot discern) any reason why Shannon’s and
Bates’s pretrial testimony to police officers would have been less credible than their
similar testimony during trial. To find for Brand under these circumstances would
thus require a rejection of the state court’s conclusion that Shannon’s and Bates’s
testimony was credible and supported a finding of guilt beyond a reasonable doubt.
See Mordi, 870 F.3d at 708 (a plaintiff’s Fourth Amendment claim is Heck-barred
where the claim “really raise[s] a fundamental argument about the evidence used to
convict him”); Stoner v. Vill. of Downers Grove, No. 13-cv-01406, 2014 WL 3734165,
at *3 (N.D. Ill. July 29, 2014) (Heck barred false arrest claim where, “[t]o declare
[the plaintiff] falsely arrested, a jury would be required to pick between the criminal
trial judge’s guilty determination and [the plaintiff’s] claim that there was no
probable cause to believe he failed to reduce speed to avoid an accident and was
operating a motor vehicle without insurance”).

       Looking to the substance of Brand’s claims, his argument that no credible
testimony supported the probable cause determination is, in fact, an assertion that
he did not commit—and should not have been found guilty of committing—the
crimes for which he was convicted. For example, Brand states in his supporting
affidavit that he unequivocally denies all allegations of the alleged incident that had
occurred on the night of November 3, 2015 at Anita Shannon’s apartment. [204] at
151. In response to a question at his deposition as to why he was pursuing the
present lawsuit, Brand also said he believed Murawski should have been aware

                                          10
 Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 11 of 14 PageID #:1671




Shannon was lying regarding his involvement in the incident; he testified further
that he had not seen Shannon since 2014, had never been inside her apartment, had
never possessed Shannon’s car keys, and that the first time he saw Bates was
during the January 31, 2017 trial. See [187-16] at 7–9, 16 (deposition pp. 23:13–14,
26:1–18, 29:8–11, 59:24, 60:1–8). These claims are plainly incompatible with
Brand’s criminal convictions, meaning that “Heck kicks in and bars his civil suit.”
Okoro, 324 F.3d at 490 (“Okoro adhered steadfastly to his position that . . . he was
framed; in so arguing he was making a collateral attack on his conviction, and Heck
holds that he may not do that in a civil suit.”).

      B.     There Was Probable Cause for Brand’s Arrest

      In the alternative, Defendants argue they are entitled to summary judgment
because Brand’s arrest and pretrial detention were supported by probable cause.
Because there is no genuine dispute of material fact regarding whether probable
cause existed for Brand’s arrest and detention, Defendants are entitled to summary
judgment on this ground as well.

         Restraint of an individual’s liberty, whether by an arrest or pretrial
incarceration, must be supported by probable cause. See Manuel v. City of Joliet,
137 S. Ct. 911, 917–19 (2017). Probable cause “is an absolute defense” to a claim
that an individual has been falsely arrested or wrongfully detained. Jones v. City
of Elkhart, 737 F.3d 1107, 1114 (7th Cir. 2013) (false arrest); Chachere v. City of
Chicago, No. 16-cv-02401, 2018 WL 1087643 at *5–7 (N.D. Ill. Feb. 28, 2018) (false
arrest and wrongful pretrial detention). Probable cause exists if “the facts and
circumstances within the officer’s knowledge . . . are sufficient to warrant a prudent
person, or one of reasonable caution, in believing, in the circumstances shown, that
the suspect has committed, is committing, or is about to commit an offense.”
Thayer v. Chiczewski, 705 F.3d 237, 246 (7th Cir. 2012). “As long as a reasonably
credible witness or victim informs the police that someone has committed a crime
. . . the officers have probable cause.” Spiegel v. Cortese, 196 F.3d 717, 723 (7th Cir.
1999).

       As an initial matter, Brand asserts for the first time in his response brief that
his arrest was unconstitutional because it was based on an investigative alert.
[203] at 4. Brand points to People v. Bass, 2019 IL App (1st) 160640, 144 N.E.3d
542, in which the Illinois appellate court concluded that Chicago’s investigative
alerts violated the Illinois Constitution. But Brand’s lawsuit alleges only that his
federal constitutional rights were violated. Even if Brand’s arrest violated state
law or the Illinois Constitution, Brand cannot proceed under Section 1983 based
solely on a state-law violation. See, e.g., Scott v. Edinburg, 346 F.3d 752, 760
(7th Cir. 2003) (§ 1983 provides a remedy for constitutional violations, not violations

                                          11
    Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 12 of 14 PageID #:1672




of state statutes and regulations); Archie v. City of Racine, 847 F.2d 1211, 1216–17
(7th Cir. 1988) (a violation of state law does not give rise to an actionable § 1983
claim unless it independently violates the Constitution or federal law). And the
Seventh Circuit has concluded, although in a nonprecedential disposition, that an
arrest based on an investigative alert supported by probable cause did not violate
the Fourth Amendment. Banks v. Fuentes, 545 F. App’x 518, 520–21 (7th Cir.
2013) (“Like a warrant, the investigative alert authorized Banks’s arrest because
other officers already had made a determination of probable cause.”). 4 The court in
Bass reached the same conclusion. See Bass, 144 N.E.3d at 552–53 (where “the
facts in the investigative alert amounted to probable cause,” a warrantless arrest
“did not violate the fourth amendment to the United States Constitution”).
Standing alone, the fact that Brand was arrested based on an investigative alert
does not render Brand’s arrest or detention unconstitutional.

       The court thus turns to probable cause. The uncontested evidence shows the
following: On November 3, 2015, Shannon told Officer Smith that Brand showed
up at her apartment earlier that evening, entered the apartment without
permission, pulled out a gun, hit her in the head, took her car keys, and drove away
in her vehicle. [187] ¶¶ 8–9. Smith recorded this information in an investigation
report, which Murawski reviewed. [187] ¶¶ 10, 12. On November 10, Murawski
also interviewed Shannon and Bates, who told him that on November 3, Brand
pushed his way into Shannon’s residence without her permission, beat and choked
her, brandished a gun, took her car keys and drove away in her car. [187] ¶¶ 14–
29. Shannon also showed Murawski messages containing threats, which Shannon
said came from Brand, and told Murawski that she received a message from Brand
telling her where she could find her van, and that she was able to recover her van
from that location. [187] ¶¶ 30, 32. Shannon signed complaints against Brand for
home invasion, burglary, and aggravated assault. [187] ¶ 33.

     Based on this information, Murawski issued an investigative alert on
November 10 for Brand’s arrest for aggravated domestic battery, home invasion,


4 Even in Illinois, Bass is not settled law. The Illinois Supreme Court has granted
prosecutors’ petition for leave to appeal in this case, see People v. Bass, 144 N.E.3d 1200 (Ill.
2020), and other panels of the state Appellate Court have disagreed with the ruling in Bass.
See People v. Braswell, 149 N.E.3d 225, 234, 2019 IL App (1st) 172810, ¶¶ 36–39 (rejecting
reasoning of Bass and finding that police officers’ use of an investigative alert did not
violate the Illinois Constitution); see also People v. Thornton, 2020 IL App (1st) 170753,
¶ 49 (Ill. App. Ct. Mar. 31, 2020) (observing that “barring investigative alerts seems
contrary to the central requirement of the fourth amendment and Illinois’s search and
seizure provision, which is reasonableness”); People v. Bahena, 2020 IL App (1st) 180197,
¶¶ 58–64 (similarly rejecting argument that investigative alert supported by probable cause
was insufficient for arrest under the Illinois Constitution).
                                               12
 Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 13 of 14 PageID #:1673




and burglary. [187] ¶ 35; [204] at 75–77. Brand does not identify any basis to
conclude that Defendants acted unreasonably in relying on Shannon’s and Bates’s
account to determine probable cause existed for his arrest. “A police officer is
permitted to rely on information provided by an eyewitness as long as the officer
reasonably believes the witness is telling the truth.” Hart v. Mannina, 798 F.3d
578, 591 (7th Cir. 2015). “The sufficiency of the evidence for a determination of
probable cause need not be enough to support a conviction or even enough to show
that the officer’s belief is more likely true than false. . . . ‘[A]s long as a reasonably
credible witness or victim informs the police that someone has committed a crime,
or is committing a crime, the officers have probable cause.’” Matthews v. City of E.
St. Louis, 675 F.3d 703, 706 (7th Cir. 2012) (quoting Spiegel, 196 F.3d at 723).

        Although Brand contends that Murawski should have doubted the veracity of
Shannon’s story due to the inconsistencies between Shannon’s and her son’s
statements, the differences between the statements given by Shannon and Bates
were minor and did not negate the essential elements of the crimes for which
Murawski issued the investigative alert. On each occasion that Shannon and
Bates described the November 3 events, both related that Brand entered the
apartment without permission, brandished a gun, physically assaulted Shannon,
and took Shannon’s car keys and van. Murawski considered Shannon and Bates
credible and, contrary to Brand’s contention that Murawski should have conducted
further investigation, “[s]o long as an officer reasonably believes the putative victim
or eyewitness to a crime is telling the truth, he may rely on the information
provided to him by such persons in deciding to make an arrest, without having to
conduct an independent investigation into their accounts.” Williamson v. Curran,
714 F.3d 432, 441 (7th Cir. 2013); see also Abbott v. Sangamon Cty., Ill., 705 F.3d
706, 716 (7th Cir. 2013) (an officer need not conduct an “independent investigation
. . . [where] a reasonably credible witness informs an officer that a suspect has
committed a crime”) (citations omitted); Mustafa v. City of Chicago, 442 F.3d 544,
548 (7th Cir. 2006) (“[t]he existence of probable cause does not depend on the actual
truth of the complaint” and “officers [a]re entitled to take [a complaining witness] at
his word as to [a suspect]’s actions”).

      No reasonable jury could decide on this record that Defendants lacked a
reasonable basis for their probable cause determination based on the information
available to them when the investigative alert issued. For this reason, summary
judgment is appropriate.

       Because Brand’s claims are barred by Heck, and because Brand’s arrest and
pretrial detention were supported by probable cause, the court need not reach
Defendants’ additional arguments that they are entitled to qualified immunity, that
Defendants Salazar and Torres lacked sufficient personal involvement in the

                                            13
 Case: 1:17-cv-02552 Document #: 224 Filed: 03/31/21 Page 14 of 14 PageID #:1674




probable cause determination to be held liable, or that Defendants are entitled to
summary judgment on the basis of collateral estoppel. See, e.g., Jones v. Devore,
No. 14-cv-03394, 2015 WL 5785540, at *1 (C.D. Ill. Oct. 2, 2015) (“The Court agrees
as to the Heck bar, which obviates the need to decide the thornier issue of collateral
estoppel.”).

                                     Conclusion

       For the reasons above, the court grants Defendants’ motion for summary
judgment [185] and dismisses Brand’s claims with prejudice. The Clerk is directed
to enter final judgment.

        If Brand wishes to appeal, he must file a notice of appeal with this court
within thirty days of the entry of judgment. See Fed. R. App. P. 4(a)(1). If he
appeals, he will be liable for the $505.00 appellate filing fee regardless of the
appeal’s outcome. See Evans v. Ill. Dep’t of Corr., 150 F.3d 810, 812 (7th Cir. 1998).
If the appeal is found to be nonmeritorious, Brand could be assessed a “strike”
under 28 U.S.C. § 1915(g). If a prisoner accumulates three “strikes” because three
federal cases or appeals have been dismissed as frivolous or malicious, or for failure
to state a claim, the prisoner may not file suit in federal court without prepaying
the filing fee unless he is in imminent danger of serious physical injury. Id. If
Brand seeks leave to proceed in forma pauperis on appeal, he must file a motion for
leave to proceed in forma pauperis in this court. See Fed. R. App. P. 24(a)(1).

        Brand need not bring a motion to reconsider this court’s ruling to preserve
his appellate rights. However, if he would like the court to reconsider its
judgment, he may file a motion under Federal Rule of Civil Procedure 59(e) or 60(b).
Any Rule 59(e) motion must be filed within 28 days of the entry of this judgment.
See Fed. R. Civ. P. 59(e). The time to file a motion pursuant to Rule 59(e) cannot
be extended. See Fed. R. Civ. P. 6(b)(2). A timely Rule 59(e) motion suspends the
deadline for filing an appeal until the Rule 59(e) motion is ruled on. See Fed. R.
App. P. 4(a)(4)(A)(iv). A Rule 60(b) motion must be filed within a reasonable time
and, if seeking relief under Rule 60(b)(1), (2), or (3), must be filed no more than one
year after entry of the judgment or order. See Fed. R. Civ. P. 60(c)(1). The time to
file a Rule 60(b) motion cannot be extended. See Fed. R. Civ. P. 6(b)(2). A Rule
60(b) motion suspends the deadline for filing an appeal until the Rule 60(b) motion
is ruled upon only if the motion is filed within 28 days of the entry of judgment.
See Fed. R. App. P. 4(a)(4)(A)(vi).

Date: March 31, 2021                           /s/ Martha M. Pacold



                                          14
